DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 21-40 have found allowable. Claims 34-39, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions “an ice adhesion test device” and “a runback ice test device”, as set forth in the Office action mailed on 09/24/2020, is hereby withdrawn and claims 34-39 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regards to claim 21, line 4; “torque means for applying” has been changed to -----a torque means for applying----
With  regards to claim 21, line 5; “transducer means for sensing” has been changed to ------a transducer means for sensing------
With regards to claim 34, line 6; “first heater means for producing….” has been changed to -----a first heater means for producing-----.
 With regards to claim 34, line 9; “second heater means for producing….” has been changed to -----a second heater means for producing-----.
With regards to claim 34, line 11; “and onto the first, lower section of the platform;” has been changed to -----and onto the first section of the platform;-----
With regards to claim 40, line 4; “torque means for applying” has been changed to -----a torque means for applying----
With  regards to claim 40, line 5; “transducer means for sensing” has been changed to ------a transducer means for sensing------
Allowable Subject Matter
Claims 21-40 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 21
The prior art does not disclose or suggest the claimed applying “a torque means for a rotational torque between the sample plate and the ice-engagement element; and a transducer means for, at least at a point at which the layer of accreted ice separates from the sample plate, measuring the rotational torque and/or the stress on the ice” in combination with the remaining elements as set forth in claim 21.
With regards to claims 22-33 are allowable based upon their dependency thereof claim 21.
With regards to claim 34
The prior art does not disclose or suggest the claimed applying “a first heater means for producing localized heating of the first section of the platform for keeping the first section of the platform substantially free of accreted ice as a layer of accreted ice is, in use, built up on the second section of the platform; a second heater means for producing localized heating of the second section of the platform for producing, when the platform is inclined, runback of melted ice from the layer of accreted ice and over the barrier and onto the first section of the platform” in combination with the remaining elements as set forth in claim 34.
With regards to claims 35-39 are allowable based upon their dependency thereof claim 34.
With regards to claim 40
The prior art does not disclose or suggest the claimed “a torque means for applying a rotational torque between the sample plate and the annulus and for increasing the rotational torque; and a transducer means for sensing the rotational 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Platt PG. Pub. No.: US 2008/0128556 A1 discloses a system and method for detecting ice formation on the surface of an aircraft includes a small rotatable disc disposed on and flush with a surface of a aircraft wing and/or stabilizer and a DC motor for rotating the disc. The disc is rotated periodically and the peak current which is directly proportional to the torque required to break any ice is monitored. When the torque exceeds a pre-selected amount a warning is sounded in the cockpit. If the torque required to rotate the disc increases a second warning is given and the amount of ice accumulation is calculated. In one embodiment of the invention, a stall warning system is automatically modified to increase the margin to accommodate for the increase due to ice accumulation, however is silent on a torque means for a rotational torque between the sample plate and the ice-engagement element; and a transducer means for, at least at a point at which the layer of accreted ice separates from the sample plate, measuring the rotational torque and/or the stress on the ice or a torque means for applying a rotational torque between the sample plate and the annulus and for increasing the rotational torque; and a transducer means for sensing the rotational torque and/or stress on the sample plate or a first heater means for producing localized heating of the first section of the platform for keeping the first section of the platform substantially free of accreted ice as a layer of accreted ice is, in use, built up on the second section of the platform; a second heater means for producing localized heating of the second section of the platform for producing, when the platform is inclined, runback of melted ice from the layer of accreted ice and over the barrier and onto the first section of the platform.
Yamamoto et al. PG. Pub. No.: US 2018/0142129 A1 discloses snow adhesion suppression properties were evaluated by an ice adhesion force test. The test was performed by the shear method, and the load during measurement was controlled by adjusting the rotational speed of the drive motor to control the load speed, however is silent on a torque means for a rotational torque between the sample plate and the ice-engagement element; and a transducer means for, at least at a point at which the layer of accreted ice separates from the sample plate, measuring the rotational torque and/or the stress on the ice or a torque means for applying a rotational torque between the sample plate and the annulus and for increasing the rotational torque; and a transducer means for sensing the rotational torque and/or stress on the sample plate or a first heater means for producing localized heating of the first section of the platform for keeping the first section of the platform substantially free of accreted ice as a layer of accreted ice is, in use, built up on the second section of the platform; a second heater means for producing localized heating of the second section of the platform for producing, when the platform is inclined, runback of melted ice from the layer of accreted ice and over the barrier and onto the first section of the platform.
Giamati et al. US PATENT No.: US 6, 283411 B1 discloses a deicer comprises a skin heating means immediately subjacent an outer skin overlying an apex of a leading edge, and a skin deflection means immediately subjacent the outer skin chordwise aft of the apex. The skin heating means prevents the formation of ice over , however is silent on a torque means for a rotational torque between the sample plate and the ice-engagement element; and a transducer means for, at least at a point at which the layer of accreted ice separates from the sample plate, measuring the rotational torque and/or the stress on the ice or a torque means for applying a rotational torque between the sample plate and the annulus and for increasing the rotational torque; and a transducer means for sensing the rotational torque and/or stress on the sample plate or a first heater means for producing localized heating of the first section of the platform for keeping the first section of the platform substantially free of accreted ice as a layer of accreted ice is, in use, built up on the second section of the platform; a second heater means for producing localized heating of the second section of the platform for producing, when the platform is inclined, runback of melted ice from the layer of accreted ice and over the barrier and onto the first section of the platform.
Burton et al. PG. Pub. No.: US 2016/0221680 A1 discloses configurations to provide uniform heat distribution of resistive heaters. This configuration allows successful anti-icing and deicing with relatively low applied power. One aspect involves the use of a thin film heater applied just underneath the topcoat to efficiently direct all heat to the surface, allowing anti-icing and de-icing with minimal power. This can be accomplished by employing a hybrid electrode interface, using a metal foil or metal braid that is attached to the aircraft surface with a structural adhesive that has been smoothed along the edges with metal-filled adhesive. Another aspect of the present , however is silent on a torque means for a rotational torque between the sample plate and the ice-engagement element; and a transducer means for, at least at a point at which the layer of accreted ice separates from the sample plate, measuring the rotational torque and/or the stress on the ice or a torque means for applying a rotational torque between the sample plate and the annulus and for increasing the rotational torque; and a transducer means for sensing the rotational torque and/or stress on the sample plate or a first heater means for producing localized heating of the first section of the platform for keeping the first section of the platform substantially free of accreted ice as a layer of accreted ice is, in use, built up on the second section of the platform; a second heater means for producing localized heating of the second section of the platform for producing, when the platform is inclined, runback of melted ice from the layer of accreted ice and over the barrier and onto the first section of the platform.
Zheng et al. US PATENT No.: US 9,994,327 B1 discloses a period of time which anti-ice analysis is performed. Using the minimum temperature value as a fixed value may simplify the anti-ice performance analysis. Calculating anti-ice conditions may be performed under wet conditions. Parameters such as liquid water content, droplet size, exposure time, and the minimum temperature value may be used as inputs into a formula to determine maximum runback ice thickness. Then, it may be determine if the minimum temperature value will prevent the maximum runback ice thickness from building up to or above a threshold value. In this regard may include calculating, by a controller, the maximum runback ice thickness over lip using minimum temperature , however is silent on a torque means for a rotational torque between the sample plate and the ice-engagement element; and a transducer means for, at least at a point at which the layer of accreted ice separates from the sample plate, measuring the rotational torque and/or the stress on the ice or a torque means for applying a rotational torque between the sample plate and the annulus and for increasing the rotational torque; and a transducer means for sensing the rotational torque and/or stress on the sample plate or a first heater means for producing localized heating of the first section of the platform for keeping the first section of the platform substantially free of accreted ice as a layer of accreted ice is, in use, built up on the second section of the platform; a second heater means for producing localized heating of the second section of the platform for producing, when the platform is inclined, runback of melted ice from the layer of accreted ice and over the barrier and onto the first section of the platform.
Rutherford et al. US PATENT No.: US 6,279,856 B1 discloses an electrothermal zoned de-icing system for an aircraft employs a heat-conducting tape bonded to the leading edge of an aircraft structure. The heat-conducting tape has a span wise parting strip area, and first and second ice accumulation and shedding , however is silent on a torque means for a rotational torque between the sample plate and the ice-engagement element; and a transducer means for, at least at a point at which the layer of accreted ice separates from the sample plate, measuring the rotational torque and/or the stress on the ice or a torque means for applying a rotational torque between the sample plate and the annulus and for increasing the rotational torque; and a transducer means for sensing the rotational torque and/or stress on the sample plate or a first heater means for producing localized heating of the first section of the platform for keeping the first section of the platform substantially free of accreted ice as a layer of accreted ice is, in use, built up on the second section of the platform; a second heater means for producing localized heating of the second section of the platform for producing, when the platform is inclined, runback of melted ice from the layer of accreted ice and over the barrier and onto the first section of the platform.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852